Rich, Acting Chief Judge,
dissenting.
In my view, the claimed design is obvious in view of the showings of the references. The bowl shape is in the Tupperware refrigerator bowl, as the majority admits. Placing the “Wonderliner” rim thereon and adding the slight dome to the cover seems to me clearly within the realm of the obvious in bowl design. The commercial success relied on has not been’shown to be attributable to the design rather than to marketing skill in creating and meeting a potential demand for a good, functional lettuce container.